Citation Nr: 1223278	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-18 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a disorder manifested by depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim.  

The Veteran filed a claim of entitlement to service connection for PTSD.  Although service connection for any other psychiatric disorder has not been claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2011.  A copy of the hearing transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was promulgated.  See 75 Fed. Reg. 39843 (July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the updated version of the law is applicable.  

When the Board addresses questions or issues that the RO did not previously consider, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) (2011) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In this case, the Veteran has not been advised of the new version of 38 C.F.R. § 3.304(f).  On remand, he should be so notified.  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, which he contends is due to his military service.  See, e.g., the Veteran's January 2010 notice of disagreement.  He has described in-service incidents that he believes led to the development of his psychiatric disorder, to include depression and PTSD.  In particular, he stated that he underwent rocket and mortar fire during his period of military service in Vietnam.  See, e.g., the September 2011 Board hearing transcript, pgs. 3-4.  He also stated that he witnessed a fellow soldier die from rocket fire.  Id. at pgs. 5-7.  Although the Veteran's service treatment records are negative for complaints of or treatment for an acquired psychiatric disorder, his service personnel records confirm that he served in Vietnam from September 1970 to November 1971 and that his military occupational specialty was a field wireman.  The Board adds that the Veteran testified at the September 2011 Board hearing that following discharge from active duty, he started to experience difficulty controlling his anger and received counseling in the early 1970s.  Id. at pgs. 8-9.  

The Board further observes that the Veteran was afforded a VA psychological examination in January 2011.  In addition to documenting the Veteran's in-service stressors, the VA examiner also noted the Veteran's postservice employment as a truck driver, and that the Veteran did not experience any postservice traumatic event.  After examination of the Veteran and review of his medical history, the VA examiner diagnosed the Veteran with major depressive disorder, in partial remission.  However, the VA examiner did not indicate whether the Veteran's diagnosed psychiatric disorder is related to his period of military service, to include undergoing rocket and mortar fire as well as witnessing the death of a fellow soldier.  Moreover, there is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's depression, or any other acquired psychiatric disorder, and his period of military service.  

In light of the foregoing, the Board finds that an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's acquired psychiatric disorder and whether such is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

The Board adds that the January 2011 VA examiner declined to diagnose the Veteran with PTSD after consideration of his stressors and examination of the Veteran.  However, the Board observes that the medical evidence of record documents multiple diagnoses of PTSD.  See, e.g., a VA treatment record dated in March 2010.  As such, on remand, a clarifying opinion should be obtained as to whether the Veteran currently suffers from PTSD, and if so, whether the PTSD is related to the in-service stressors.

Accordingly, the case is REMANDED for the following action:

1. The RO should notify the Veteran of the changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).

2. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his acquired psychiatric disorder claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder.

If, after making reasonable efforts to obtain named records, VA is unable to secure same, notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current acquired psychiatric disorder.

b)  For each acquired psychiatric disorder identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include undergoing rocket and mortar attack and witnessing the death of a soldier during service in Vietnam.  The examiner should also address the Veteran's statements with regard to receiving counseling in the early 1970s following discharge from active duty for anger management.

c) If a diagnosis of PTSD is not identified, the examiner should reconcile his or her findings with the medical evidence of record documenting diagnoses of PTSD.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
4. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


